DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 07/26/2022 have been fully considered.
Claims 1, 5-7, 9-11, 15-17, and 21-25 are pending for examination.
Claims 2-4, 8, 12-14, and 18-20 are cancelled.
Claims 5-7, 9-11 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A, B and C (see previous office action mailed on 01/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 21- 22 and 25, the claims recite “a light emitter” and “a light receiver”. It is unclear whether “a light emitter” and “a light receiver” are elements of the array of light emitters and light receivers recited in claim 1 or elements of the first light emitter, the second light emitter, the first light receiver, and the second light receiver recited in claim 1 or  are additional light emitter/ receiver of the ring. Clarification is requested by amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banet et al. (USPGPUB 2006/0122520 – cited in previous action). In regard to claim 1, Banet discloses a wearable ring of biometric sensors (Figs. 1-6 and associated descriptions) comprising: a ring (element 20, Figs. 1-3 and 6 and associated descriptions) which is configured to be worn around a person's wrist, finger, or arm (finger, Figs. 3A, 3B and 6 and associated descriptions; wrist, [0028]); an array of light emitters and light receivers on the ring (emitters 4A-11A and photodetectors 4B-11B in modules 4-10, Figs. 2-4 and associated descriptions); wherein the array of light emitters and light receivers further comprises a first light emitter, a second light emitter, a first light receiver, and a second light receiver (at least two of the emitters 4A-11A and at least two of photodetectors 4B-11B in modules 4-10, Figs. 2-4 and associated descriptions); and wherein light energy from one or more light emitters in the array which has passed through the person's body tissue and/or has been reflected from the person's body tissue and has been received by one or more light receivers in the array (reflected mode, [0010]; reflected and transmitted, [0022-0023]) is analyzed in order to measure one or more biometric parameters selected from the group consisting of the person's oxygenation level, hydration level, glucose level, pulse rate, heart rate variability, and blood pressure (pulse oximetry, heart rate, and blood pressure, [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Banet as applied to claim 1 above, in view of Asada et al. (USPBPUB 2002/0169381– cited in previous action), and further in view of Lamego et al. (USPGPUB 2012/0296178– cited in previous action) and evidenced by Mannheimer (USPN 5,524,617). In regard to claims 21-22, Banet discloses all the claimed limitations except an electromagnetic actuator which is configured to automatically adjust a distance and/or pressure between a light emitter or a light receiver and the person's wrist, finger, or arm.
Asada teaches an optical finger-ring device for physiological parameter detection (Figs. 1-7 and associated descriptions), the device comprises an actuator (adjuster 18 and/or 60, Figs. 2 and 6A and associated descriptions), wherein adjust a distance and/or pressure between a light receiver and the person's wrist, finger, or arm (detector/ photodiode 2, Figs. 2 and 6A-6B and associated descriptions) and one of ordinary skill in the art would have recognized that the position of a light emitter and a light receiver can be switched as evidenced by Mannheimer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring (Banet) to incorporate the adjuster and associated sensor configuration(s)/ function(s) as taught by Asada to the light emitter or the light receiver in the ring, since both devices are optical physiological monitors and one of ordinary skill in the art would have recognized that increase the external pressure at the artery of interest thereby increasing the transmural pressure to the point of optimal plethysmographic signal (see [0029] and [0034] of Asada).  The rationale would have been to obtain more accurate optical detection(s)/ measurement(s).
Banet as modified by Asada discloses the adjuster can be any other mechanical device providing for application of local pressure (see [0034] of Asada) but does not specifically disclose the adjuster is an electromagnetic actuator, wherein the electromagnetic actuator is configured to automatically adjust the distance and/or pressure between a light emitter or a light receiver and the person's wrist, finger, or arm.
 Lamego teaches a finger type optical sensor (Figs. 3-10 and associated descriptions) comprises an electromagnetic actuator (motor 1001, shaft 1101, and piston 1005/1019 and associated elements, Figs. 10A-10B and associated descriptions), wherein the electromagnetic actuator is configured to automatically adjust a distance and/or pressure between the detector and the tissue site (detector on element 700, Figs. 8 and 10A-10B and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjuster (Banet as modified by Asada) with the electromagnetic actuator with associated elements/ functions as taught by Lamego with suitable modification(s) to yield predictable results, since both devices are finger type optical sensors and one of ordinary skill in the art would have recognized that electromagnetic actuator is an alternative equivalent actuator for applying pressure to the detector and associated tissue site (see Lamego). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 25, Banet as modified by Asada and Lamego discloses an electromagnetic actuator which adjusts a distance and/or pressure between a light emitter and the person's wrist, finger, or arm (referring to claims 21 above) in an oscillating and/or iteratively-varied manner (known frequency, [0047], [0070] and claim 23 of Lamego).

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest “the ring further comprises a plurality of electromagnetic actuators which are configured to automatically adjust distances and/or pressures, respectively, between the first light emitter and the person's wrist, finger, or arm; between the second light emitter and the person's wrist, finger, or arm; between the first light receiver and the person's wrist, finger, or arm; and between the second light receiver and the person's wrist, finger, or arm”; and “the ring further comprises: a first electromagnetic actuator which is configured to automatically adjust a distance and/or pressure between the first light emitter and the person's wrist, finger, or arm; a second electromagnetic actuator which is configured to automatically adjust a distance and/or pressure between the second light emitter and the person's wrist, finger, or arm; a third electromagnetic actuator which is configured to automatically adjust a distance and/or pressure between the first light receiver and the person's wrist, finger, or arm; and a fourth electromagnetic actuator which is configured to automatically adjust a distance and/or pressure between the second light receiver and the person's wrist, finger, or arm”, in combination with the other claimed elements/ steps.

Response to Arguments
Applicant’s arguments, see the response, filed on 07/26/2022, with respect to claims 1-4, 8 and 12-14 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-4, 8 and 12-14 has been withdrawn. 
Applicant’s arguments, see the response, filed on 07/26/2022, with respect to claims 1-4, 8 and 12-14 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 1-4, 8 and 12-14 has been withdrawn. 
Applicant’s amendment and argument with respect to claim 1 and new claims 21-25 filed on 07/26/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHU CHUAN LIU/Primary Examiner, Art Unit 3791